Nott, J.,
delivered the opinion of the- court:
This is an action brought to recover $10,498, the proceeds of certain cotton and other property captured in Charleston.
The claimant was an alien, a subject of the Queen of Great Britain, resident in Charleston during the war. He alleges in his petition that certain groceries, and also 15 bales of upland cotton, were taken from his premises in Charleston by the United States military authorities on the 8th March, 1865, and that the proceeds thereof have been paid into the treasury. But on the trial a retraxit was entered with regard to all the property save the 15 bales of cotton.
The evidence by which the claimant offers to establish the negative fact that he never gave aid or comfort to the rebellion is of the lightest and most unsatisfactory kind. The British consul, H. Pinck-ney Walker, esq., was a witness, and testifies that the claimant was the steward of the Charleston Club up to the time of its abandonment, and since then “ a petty trader.” Mr. Walker is sure that the claimant was never in the confederate service, and he does not “ think he ever was employed by the Confederate authorities in any capacity,” or he would have known it. A Mr. Reid, also, does “not think he was ever regarded as a person in sympathy with the Confederacy; ” and a Mr. Damon believes that he was “generally regarded, as opposed to the Confederate government.” Finally, the legal adviser of the *182claimant, R. W. Seymour, esq., of Charleston, states that be knew bim to have been “ strictly neutral,” with “political sentiments inclining to the United States.” None of these witnesses show any intimate knowledge of the claimant’s daily acts and occupations, nor has he offered himself as a witness for cross-examination, nor in any way raised a proper presumption that he did not aid the rebellion contrary to the intent of the statute. A party who calls two or three witnesses merely to show that they do not happen to know anything against him-does not prove to the “satisfaction" of the court that he never gave “ aid or comfort to the rebellion.”
Such being the whole case on the part of the claimant, the defendants have shown that he was one of a party who, after the secession of the State, attempted or threatened to run Mr. Charles J. Quimby, a loyal citizen of the United States, “out of town;” that he was reputed to be a purchasing agent of the Confederacy; that his business was not confined to that of “ a petty trader ” in Charleston, but that he travelled up and down the road, and was a great deal in the country; that he expressed joy at hearing of Confederate victories; and that he dressed in a garb well understood to mean sympathy with the Confederate army.
It may be that the officers of the United States had no legal right to capture the claimant’s goods, and that he has a claim which will be recognized and paid by the political branch of the government; but this court is limited in its judgments to cases where it is proved to the satisfaction of the court that the party never gave aid or comfort to the rebellion within the intent of the statute, and the claimant has failed to do so in this case.
The judgment of the court is that the petition be dismissed.